UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4168
CHRISTOPHER LEE THOMAS, a/k/a
Crank,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4169
JULIUS LAMONT NEWTON, JR., a/k/a
Bey Newt, a/k/a Bey,
               Defendant-Appellant.
                                       
          Appeals from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CR-99-477-A)

                      Argued: February 28, 2002

                      Decided: March 19, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. THOMAS
                            COUNSEL

ARGUED: Gregory Bruce English, ENGLISH & SMITH, Alexan-
dria, Virginia, for Appellant Thomas; Alan Hideto Yamamoto, Alex-
andria, Virginia, for Appellant Newton. Alessandra DeBlasio,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON
BRIEF: Kenneth E. Melson, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated cases, Christopher Lee Thomas and Julius
Lamont Newton, Jr. appeal their convictions and sentences. Thomas
was convicted of second-degree murder, see 18 U.S.C. § 1111, and
Newton was convicted of voluntary manslaughter, see 18 U.S.C.
§ 1112, for their roles in the death of Brett Reginald Hawkins while
all three men were inmates at the Lorton Reformatory Correctional
Complex. On appeal, Thomas contends that the district court erred by
denying his motion for a mistrial. Newton maintains that the court
erred by admitting the grand jury testimony of an unavailable witness
and by sustaining Thomas’ objection to evidence of the victim’s char-
acter. Newton also argues that the evidence at trial was insufficient
to sustain his conviction. Finding no reversible error, we affirm.

                                  I.

   We first address Thomas’ contention that the district court abused
its discretion in denying Thomas’ motion for a mistrial. At trial, the
government proffered evidence that Thomas had been interviewed by
                       UNITED STATES v. THOMAS                         3
an FBI agent about the murder, and told the agent that "he didn’t
know anything" relevant because he "was at the ball field" when it
happened. The agent further testified that the interview was very short
and that Thomas had "a little bit of attitude" and "didn’t want to have
anything to do with the interview." Thomas objected, and the district
court barred any further testimony about his demeanor. Thomas also
moved, unsuccessfully, for a mistrial. On appeal, Thomas asserts that
the district court’s refusal to grant a mistrial was an abuse of discre-
tion because this evidence was "equivalent to . . . commenting during
closing argument that the defendant failed to testify," and therefore
constituted a presumptively prejudicial violation of Thomas’ Fifth
Amendment rights. Brief of Appellant at 23.

   Denying the motion for mistrial was not an abuse of discretion. As
the district court explained, "[Thomas] didn’t say he didn’t want to
talk to the FBI. He told the FBI he was at a different place when the
murder occurred. That is two entirely different things. [Thomas] was
told who they were, he was told what they were investigating, he was
asked the question, and he gave an answer." See United States v. Dor-
louis, 107 F.3d 248, 257 (4th Cir. 1997) (noting that denial of a defen-
dant’s motion for mistrial "is within the sound discretion of the
district court and will be disturbed only under the most extraordinary
of circumstances") (citation omitted).1

                                   II.

  Newton’s contentions are equally meritless.

   First, Newton maintains that the district court erred in admitting the
grand jury testimony of an unavailable witness. He contends that
introduction of this testimony deprived him of his Sixth Amendment
right to confront all witnesses against him. But it is well settled that
statements by unavailable declarants are admissible if they "contain[ ]
‘particularized guarantees of trustworthiness’ such that adversarial
testing would be expected to add little, if anything, to the statements’
reliability." Lilly v. Virginia, 527 U.S. 116, 124-25 (1999) (quoting
  1
   Read liberally, Thomas’ brief could also be understood to assert that
the evidence about his demeanor was prejudicial, but we find this argu-
ment unsupported by the record.
4                       UNITED STATES v. THOMAS
Ohio v. Roberts, 448 U.S. 56, 66 (1980)). The testimony of the
unavailable witness in this case contained such guarantees: it was vol-
untary, given under oath to a grand jury, from personal knowledge,
and consistent with testimony provided by other eye witnesses. See
United States v. McHan, 101 F.3d 1027, 1037-38 (4th Cir. 1996).

   Newton also contends the Federal Rules of Evidence barred intro-
duction of the grand jury testimony, and that the district court erred
in sustaining Thomas’ objection to evidence of the victim’s character.
Because Newton did not raise either of these arguments before the
district court, our review is for plain error. Newton must show: (1) an
error; (2) that the error was plain; (3) that the error affected substan-
tial rights. See United States v. Olano, 507 U.S. 725, 732 (1993). If
these three elements are met, we may exercise our discretion to notice
the error only if the error "seriously affect[s] the fairness, integrity,
or public reputation of judicial proceedings." Id. (citation and internal
quotation marks omitted).

   With respect to both arguments, we note that there were four eye-
witnesses present at the trial who testified that Newton "tackled or
caught up to and pulled down Mr. Hawkins," so that Thomas could
stab him to death. The only contrary testimony came from Newton,
who was self-interested, and from Thomas, who was not only self-
interested but also admitted that he had lied to the FBI about his role
in the killing. Given this evidence, even if admission of the chal-
lenged evidence was error, we would not exercise our discretion to
notice it since such error does not "seriously affect the fairness integ-
rity or public reputation of judicial proceedings." Furthermore, this
abundant evidence also renders Newton’s contention as to the alleged
insufficiency of the evidence meritless.2

    2
   Both Thomas and Newton also timely filed supplemental pro se peti-
tions or letters, which we treat as supplemental appellate briefs, in which
they assert that they received ineffective assistance from counsel. We
review such claims on direct appeal only when the ineffectiveness "con-
clusively appears" on the record, and here, it does not. See United States
v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998). Thomas also raises sev-
eral additional issues; all of which are clearly meritless.
                   UNITED STATES v. THOMAS                       5
                              III.

Accordingly, the convictions and sentences are in all respects

                                                     AFFIRMED.